*74ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant again urges the insufficiency of the evidence to show that any gasoline was lost by the Sinclair Refining Company out of tank No. 562. It is worthy of note, however, that the plug in the pipe coming from such tank, which had been tightly screwed in prior to this occasion, was at the time inquired about but loosely screwed in so that same could be unscrewed with one’s fingers; and also that there was freshly spilled gasoline underneath where this plug was located. It is also worthy of note that one end of this hose was found near this spilled gasoline, and the other end near where this truck of appellant’s was standing, when he was approached by the two special policemen. It is also worthy of note that the hose contained a quantity of special high grade export gasoline, not sold by the Sinclair Company in Houston but only in export trade, and further there • was freshly spilled gasoline on the outside of appellant’s truck, and all three compartments of such truck had the hinged doors thereof open; one compartment thereof filled with gasoline, and another half full therewith.
Taking all the circumstances into consideration, it seems to us that they meet the requirement demanded by the law in that they exclude every other reasonable hypothesis than that of the appellant’s guilt.
The motion is overruled.